Citation Nr: 1623427	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

To date, the Veteran has not been afforded a VA examination relating to his claim of entitlement to service connection for skin cancer.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes a diagnosis of skin cancer.  Specifically, the record shows that the Veteran reported to the Birmingham VA Medical Center (VAMC) in July 2009 with complaints of a somewhat painful lesion on his nose which had been present for 6 weeks and which had bled at first but then seemed to shrink in size.  A biopsy was performed and the lesion was diagnosed as basal cell carcinoma.  The Veteran has asserted that his skin cancer was caused by exposure to herbicide agents while in Vietnam.  In addition, in his May 2011 substantive appeal, the Veteran stated that he had worked loading and unloading supplies on the beach while in Vietnam.  Construing this statement in the Veteran's favor, the Board finds that the Veteran has raised a theory that his skin cancer was caused by in-service sun exposure.  The Board finds that based on the foregoing, a VA examination and opinion are warranted.

The Board also notes that the most recent available treatment records related to the Veteran's skin cancer are the aforementioned Birmingham VAMC treatment notes from July 2009, which document the Veteran's biopsy and subsequent diagnosis.  In his April 2010 notice of disagreement, the Veteran stated that he had experienced quite a bit of pain and discomfort getting cut during his procedure.  It is unclear whether this statement was meant to reference the Veteran's July 2009 biopsy or a subsequent excision of his carcinoma.  In either case, all available VA and private records of treatment of the Veteran's skin cancer since July 2009 should be obtained on remand.

In addition, the Board notes that the Veteran's official military personnel file (OMPF) has not yet been obtained.  As the Veteran's OMPF may include evidence to substantiate his claim, it should also be obtained on remand.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in the constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include:

(a)  any available VA treatment records relating to treatment of the Veteran's skin cancer since July 2009;

(b)  any private medical records identified by the Veteran related to treatment of his skin cancer since July 2009; and

(c) the Veteran's OMPF.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his skin cancer.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin cancer present during the period of the Veteran's claim was incurred in, was caused by, or is otherwise etiologically related to his military service, to include in-service herbicide and sun exposure.

In providing his or her opinion, the examiner must consider and discuss the Veteran's competent lay statements to the effect that he worked loading and unloading supplies on the beach in Vietnam, and that chemicals sprayed nearby were carried by the rain into the ocean, where he spent a lot of time in the water.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




